                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DREW M. MOIR,                                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )            Case No. 17-cv-66-RJD
                                               )
TIMOTHY J. AMDAHL,                             )
                                               )
       Defendant.                              )

                                            ORDER

DALY, Magistrate Judge:

        This matter is before the Court sua sponte for case management purposes. Plaintiff Drew

M. Moir filed this action on January 23, 2017 pursuant to 42 U.S.C. § 1983 alleging his

constitutional rights were violated while he was incarcerated at Robinson Correctional Center.

Plaintiff is proceeding on the following claims:

               Count One:     First Amendment claim against Defendant Amdahl for preventing
                              Plaintiff from attending Jumah services on two occasions
                              (December 18, 2015 and January 22, 2016).

               Count Two:     Fourteenth Amendment discrimination/equal protection claim
                              against Defendant Amdahl for targeting Plaintiff for harassment and
                              intimidation because of his race and religion.

               Count Three: First Amendment retaliation claim against Defendant Amdahl for
                            filing an unsubstantiated disciplinary charge against Plaintiff and
                            for harassing him, after Plaintiff complained and filed grievances
                            against Amdahl for denying him access to religious services.

       On June 25, 2018, Plaintiff filed a notice of change of address explaining he was

incarcerated in the State of Iowa (Doc. 35). Plaintiff provided an Iowa address to the Court.

Since filing his notice of change of address, Plaintiff has filed one document, a motion for

recruitment of counsel, on November 26, 2018 (see Doc. 38). On January 9, 2020, the Court
                                       Page 1 of 3
ordered Plaintiff to show cause and indicate whether he remained in the custody of the Iowa

Department of Corrections and, if not, provide the Court with his current address (Doc. 48).

Plaintiff was directed to file his show cause response by January 23, 2020, and was warned that his

failure to abide by the Order may result in the imposition of sanctions, including dismissal of this

lawsuit. There has been no indication that the Court’s Order was undeliverable. As of the date

of this Order, no response has been received by Plaintiff.

                                                 Discussion

       Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal for failure to

prosecute an action or to comply with court orders. Pursuant to Rule 41(b), an action may be

dismissed “when there is a clear record of delay or contumacious conduct, or when other less

drastic sanctions have proven unavailing.” Maynard v. Nygren, 332 F.3d 462, 467 (7th Cir. 2003)

(quoting Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998) (other citations

omitted). Although there is no requirement of graduated sanctions prior to dismissal, the Court

must provide an explicit warning before a case is dismissed. Aura Lamp & Lighting Inc. v.

International Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003) (citing Ball v. City of Chicago, 2

F.3d 752, 760 (7th Cir. 1993)). Dismissal is the most severe sanction that a court may apply; as

such, its use must be tempered by a careful exercise of judicial discretion. Webber v. Eye Corp.,

721 F.2d 1067, 1069 (7th Cir. 1983).

       The Seventh Circuit has identified several factors a court should consider before entering

an involuntary dismissal, including:

       the frequency of the plaintiff’s failure to comply with deadlines; whether the
       responsibility for mistakes is attributable to the plaintiff herself or to the plaintiff’s
       lawyer; the effect of the mistakes on the judge’s calendar; the prejudice that the
       delay caused to the defendant; the merit of the suit; and the consequences of
       dismissal for the social objectives that the litigation represents. Aura Lamp &
                                            Page 2 of 3
        Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003).

        Dismissal in this case is warranted under Rule 41(b). Plaintiff has failed to respond to the

Court’s Show Cause Order, despite being warned that his failure to do so may result in the

imposition of sanctions, including dismissal of this lawsuit. There is also no indication that the

Court’s Order was undeliverable. A review of the docket demonstrates Plaintiff has not filed

anything in this case since November 2018. While the Court notes there may be lesser sanctions

available, they would be unavailing as Plaintiff has clearly lost interest in litigating this case. The

Court is not inclined to expend significant resources, and require Defendant to do the same, to set

this matter for trial while Plaintiff is incarcerated in Iowa if Plaintiff is not demonstrating diligence

in pursuing this case. For these reasons, this matter is DISMISSED WITH PREJUDICE

pursuant to Federal Rule of Civil Procedure 41(b).

IT IS SO ORDERED.

DATED: February 3, 2020


                                                        s/ Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge




                                             Page 3 of 3
